Citation Nr: 0931754	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Board notes that the Veteran initially appealed a May 
1992 rating decision denying service connection among other 
things, for right ear hearing loss.  A 1993 Board decision 
held that the right ear hearing loss claim was well grounded 
and denied the claim on the merits, and the Veteran submitted 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In 1995 the Court held that the right ear 
hearing loss claim was not well-grounded and thus a "claim" 
did not exist for that issue.  The Court remanded the case to 
the Board to vacate the underlying rating decision.  An 
October 1995 Board decision implemented the Court's decision, 
vacated its 1993 decision, and remanded the issue to the RO 
to vacate the May 1992 rating decision.  In April 1996, the 
RO issued a rating decision denying the Veteran's claim based 
on the fact it was not well-grounded.  

The Veteran then appealed September 2000 and May 2001 rating 
decisions denying service connection for right ear hearing 
loss because no new and material evidence had been submitted 
to reopen the claim.  In March 2004, the Board remanded the 
Veteran's claim for an additional development.  In March 
2005, the Board issued a decision denying the Veteran's claim 
for right ear hearing loss.

Again the Veteran appealed to the Court.  In an October 2007 
decision, the Court again remanded the Veteran's right ear 
hearing loss claim for a VA examination to provide a medical 
nexus opinion between the Veteran's claimed hearing loss and 
service, as well as a more complete statement of reasons and 
bases.  

In a March 2008 Board decision, the Board remanded the 
Veteran's claim, in order to implement the Court's judgment.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear hearing loss is not related to his 
active service and was first shown years post-service 
according to all competent evidence on file.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in March 2004, and March 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The Veteran contends that his right ear hearing loss is 
related to his active service.  The Veteran contends that his 
hearing loss was caused by acoustic trauma exposure during 
World War II combat, and that he has had right ear defective 
hearing since the 1950's.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Where a Veteran served continuously for ninety (90) days or 
more during a period of was and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination from such service, such disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
through there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of cases, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

The service records and other evidence submitted indicate 
that Veteran was awarded a Combat Action Ribbon and that his 
assignment aboard naval vessels during World War II involved 
combat exposure and, thus, it is a reasonable assumption that 
significant noise exposure from gunfire occurred.

Service treatment records are silent to any complaints, 
findings, or diagnoses pertaining to a right ear defective 
hearing disability.  On June 1944 service entrance 
examination the Veteran's right ear hearing was "15/15."  On 
May 1946 service separation examination, a right ear drum 
scar was noted (for which service connection is in effect).  
His right ear hearing was "20/20" (on coin click testing) and 
"15/15" (on whispered voice testing).  No right ear hearing 
loss was either alleged or clinically reported/diagnosed.

In an August 1946 initial application for VA disability 
benefits and a December 1946 letter, the Veteran reported 
that a perforated ear drum was detected on service separation 
examination, but made no mention of any hearing loss.

A December 1976 letter from a private physician indicated 
that the Veteran had a sudden spell of dizziness, nausea and 
vomiting, coinciding with a loss of hearing.  An audiogram 
revealed total loss of hearing in the left ear with normal 
hearing on the right side.  The physician opined that the 
Veteran had a total loss of his cochlear function on the left 
side.  

A 1976 Certificate of Disability indicated that the Veteran 
had a left ear nerve deficit, but made no mention of any 
right ear injury or hearing loss.

Uninterpreted private audiograms dated in March 1977, October 
1977, and July 1985 were received.  In a March 1977 written 
statement, that private physician reported that right ear 
hearing had remained normal after a transient period of 
external otitis that was treated.

In May and September 1978 written statements, the same 
aforementioned private physician reported that in November 
1976, after receiving a swine flu injection, appellant 
incurred acute vertigo/labyrinthitis involving cochlear and 
vestibular function of the left ear with persistent total 
hearing loss and markedly depressed vestibular nerve 
function.  The May 1978 statement noted that the right ear 
had normal and prompt responses upon testing.  

Uninterrpreted audiograms dated July 1985, June 1987, and 
January 1989 were received.  

On May 1989 VA audiological examination, audiometric 
evaluation revealed that recorded pure tone thresholds were 
0, 0, 5, and 20 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with 98 percent speech discrimination in the 
right ear.  Right ear hearing was noted to be clinically 
normal.

A private employer health assessment record dated in August 
1989 noted that the Veteran had an abnormal audiometric 
evaluation of his right ear.  

On March 1992 VA audiological examination, audiometric 
evaluation revealed that recorded pure tone thresholds were 
15, 15, 20, and 35 decibels at 1000, 2000, and 3000 Hertz, 
respectively, with 96 percent speech discrimination in the 
right ear.  Right ear hearing was clinically noted as within 
normal limits.

In a December 1995 written statement, the Veteran's private 
physician reported that in 1976, after receiving a swine flu 
injection, appellant suffered sudden and total left ear 
hearing loss; and that subsequent to that, there was slow 
deterioration of hearing in the left ear.  A December 1995 
private audiogram was interpreted as showing decreased 
hearing in the right ear; and total left ear hearing loss 
since 1976.

In July 2002, the Veteran submitted a statement from a fellow 
Veteran indicating that both Veterans had been assigned to 
gunnery duty and subjected to tremendous noise with no ear 
protection.  When the Veteran's complained or went to the 
medical office during combat, they were instructed to take 
aspirin and return to their stations. 

At a May 2004 VA audiological examination, a history of in-
service acoustic trauma from naval guns and right ear hearing 
loss since the 1950's were noted.  Additionally, a history of 
post-service noise exposure for several years at a naval yard 
and another several years as an inspector, with ear 
protection worn during those periods, was also provided.  
Audiometric evaluation revealed puretone thresholds of 20 
decibels at 1000, 2000, and 3000 Hertz, and 40 decibels at 
4000 Hertz with 76 percent speech discrimination in the right 
ear.  The examiner reviewed the claims file and noted that a 
letter dated December 1946 indicated that the Veteran was 
informed of a perforation in his right ear, however, a 
separate October 1946 letter noted no perforation.  
Additionally, the examiner found the 1985 audiogram to show 
normal hearing in the right ear with profound hearing loss on 
the left.  Thus, the examiner opined that it was unlikely 
that the Veteran's current hearing loss in the right ear was 
due to noise exposure while in the military since in 1985, 
many years after leaving service, he still had normal hearing 
in the right ear.  

In May 2009, the Veteran was provided with another VA 
audiological examination.  The examiner noted that while 
serving in the military, the Veteran was exposed to excessive 
noise for two years, with no hearing protection, as a gunner.  
Outside the military, the Veteran was also exposed to 
excessive noise during the four to five years he worked in a 
naval yard, as well as another eight to nine years at 
Westinghouse.  However, the Veteran did use hearing 
protection at times during his post service occupations.  
Audiological evaluation revealed puretone thresholds of 20, 
20, 15, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz 
respectively.  Speech discrimination score for the right ear 
was 76 percent.  The examiner provided a diagnosis of normal 
hearing to 3000 Hertz, with mild sensorineural hearing loss 
at 4000 Hertz.  

The examiner, after reviewing the Veteran's claims file, 
stated that when the Veteran entered the military in 1944 and 
separated in 1946, he had normal hearing on a whispered voice 
test, as well as a coin click test.  Additionally, a scar on 
the tympanic membrane was shown.  The examiner did note that 
neither the coin click test nor whispered voice test were 
sensitive to any high frequencies.  In December 1976, the 
Veteran saw his private physician with complaints of a sudden 
spell of dizziness, nausea, vomiting, tinnitus and a sudden 
hearing loss in the left ear.  Further testing indicated 
profound hearing loss in the left ear but normal hearing in 
the right ear.  Starting in 1992, the Veteran had mild, high 
frequency hearing loss in his right ear in addition to the 
profound hearing loss in his left ear.  The examiner stated 
that it was also important to note that there was no 
indication of any hearing loss in the left ear prior to the 
1976 episode.  Therefore the examiner opined that the 
Veteran's right ear hearing loss was not caused as a result 
of noise exposure while in the military.  Rather, his mild 
right ear hearing loss was most likely caused as a result of 
presbycusis.  

Additionally, the examiner stated that the Veteran's service-
connected tympanic scarring had not aggravated or contributed 
to his right ear hearing impairment since the scarring was 
present in 1946 and the hearing loss did not present itself 
until 1992.  Likewise tinnitus did not aggravate or 
contribute to, or accelerate any right ear hearing loss, as 
tinnitus did not occur until the 1976 episode and as 
audiograms until 1992 consistently showed normal hearing in 
the right ear.  Finally, the examiner stated it was medically 
possible that acoustic noise could have ruptured the 
Veteran's eardrum and/or caused tinnitus.  However, the 
examiner pointed out that there was no evidence in the 
Veteran's service medical records indicating how the tympanic 
membrane was ruptured.  Additionally, while tinnitus could 
have been caused by acoustic noise exposure, the complaint of 
tinnitus did not appear until his November 1976 incident of 
sudden hearing loss, nausea, and vomiting.

While the Veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, the weight of 
the medical evidence is against a finding that his hearing 
loss occurred as a result of his active military service.  
There is no evidence in the service medical records that the 
Veteran complained of, or was treated for hearing loss.  Upon 
separation, the Veteran's hearing was within normal limits.  
Further, there is no indication of any diagnosed right ear 
hearing loss until 1992, nearly 44 years after the Veteran's 
separation from service.  It is conceded that, as a combat 
Veteran, there was no doubt acoustic trauma during service.  
That noise, however, is not shown by any competent evidence 
to have produced the hearing loss in the right ear first 
noted years later.

While the Board recognizes that testing such as whispered 
voice or coin click testing may not have been as reliable as 
modern audiometric testing, the review of the record 
indicates that the Veteran had hearing in the right ear 
within the normal limits on numerous audiometric tests until 
1992, when an audiogram first showed mild high frequency 
sensorineural hearing loss.  Significantly, a December 1976 
letter from the Veteran's private physician noted total 
hearing loss on the left side, but normal hearing in the 
right ear.  A 1976 Certificate of Disability indicated a left 
ear nerve deficit but did not indicate any disability 
associated with the right ear.  A March 1977 physician 
statement noted continued hearing in the right ear, a May 
1978 medical statement noted that normal and prompt responses 
were elicited from the right ear upon testing, and finally, a 
May 1989 audiological evaluation noted normal hearing in the 
right ear.  While a private employer health assessment dated 
August 1989 showed an abnormal evaluation of the right ear, 
it is unclear what the abnormality the test referred to.  
Interestingly, given the Veteran's profound hearing loss in 
the left ear, there was no mention made of any left ear 
hearing problems on the August 1989 evaluation.

Moreover, both the May 2004 and May 2009 VA examiners noted 
that it was unlikely that the Veteran's right ear hearing 
loss was related to his noise exposure during service because 
the Veteran continued to have hearing in the right ear within 
the normal limits until 1992, decades after leaving active 
service.  Further, the May 2009 VA examiner stated that it 
was important to note that there was no indication of any 
hearing loss in the left ear prior to the 1976 episode.  
Therefore, given that the Veteran had normal hearing in the 
right ear until 1992, and given that there were no complaints 
of hearing loss in either ear prior to 1976, the examiner 
opined that the Veteran's right ear hearing loss was not 
caused as a result of noise exposure while in the military.  

Additionally, the May 2009 VA examiner stated that the 
Veteran's service-connected tympanic scarring had not 
aggravated or contributed to his right ear hearing impairment 
since the scarring was present in 1946 and the hearing loss 
did not present itself until 1992.  Likewise tinnitus did not 
aggravate or contribute to, or accelerate any right ear 
hearing loss.  Finally, the examiner stated that while it was 
medically possible that acoustic noise could have ruptured 
the Veteran's eardrum, there was no evidence in the Veteran's 
service medical records indicating how the tympanic membrane 
was ruptured.  Additionally, while tinnitus could have been 
caused by acoustic noise exposure, the complaint of tinnitus 
did not appear until his November 1976 incident of sudden 
hearing loss, nausea, and vomiting.  

Finally, the Board notes that the Veteran and his son 
testified that he had symptoms of hearing loss that were 
present since the 1950's.  The Veteran also submitted a 
statement from a fellow Veteran indicating that both Veterans 
were subject to loud noise and complained of hearing loss.  
While the Veteran is competent to report symptoms of hearing 
loss, as a lay person, the Veteran lacks the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Furthermore, as noted above, a review of the 
objective medical evidence indicates that despite numerous 
audiograms, the first diagnosed right ear hearing loss was 
not shown until nearly 44 years after the Veteran's 
separation from service.  Rather audiograms showed normal 
hearing in the right ear until 1992, and two VA examiners, 
after review of the record, opined that the Veteran's current 
mild high frequency hearing loss in the right ear was not 
likely related to his noise exposure during service.  

Thus, as there is no evidence showing that the Veteran 
incurred hearing loss in the right ear during his active duty 
or until many years thereafter, the Board must find that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss in the right 
ear.  As there is not an approximate balance of positive and 
negative evidence regarding the merits of the claims that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


